Citation Nr: 1001054	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred with Radiology Associates of Ithaca 
and Cayuga Emergency Physicians, LLC, on July 1st, 2007.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel










INTRODUCTION

The Veteran had active service from February 1962 to February 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2008 decisions of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York, which denied the Veteran's claim for 
reimbursement of unauthorized medical expenses incurred at a 
private hospital.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks payment or reimbursement for medical 
expenses incurred in a private medical care facility in July 
2007.  Initially, the Board notes that it is unclear from the 
record whether service-connection is in effect for any 
disability of the Veteran.  In this regard, the Board is 
unable to determine whether consideration of this claim may 
be undertaken solely under the provisions of 38 U.S.C.A. § 
1725 or whether consideration under 38 U.S.C.A. § 1728 may 
also be undertaken.  As such, on remand, the VAMC must 
provide appropriate information as to whether the Veteran has 
any service-connected disabilities.

Additionally, VA regulations also provide that a claim under 
38 C.F.R. § 1725, also known as the Millennium Bill, must be 
filed within 90 days after the latest of the following 
relevant to the Veteran's appeal: (1) July 19, 2001; (2) The 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; or (3) The date the 
Veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  See 38 C.F.R. § 17.1004.  In this regard, in 
correspondence dated in January 2008 and April 2008, the 
Veteran indicated that his claim was filed after first being 
submitted to Medicare, which declined payment.  The Board 
finds that additional development is required in an effort to 
support the Veteran's assertion, as this could potentially 
substantiate that his claim was filed within 90 days of the 
date he finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  As such, on remand, the Veteran should be requested 
to provide evidence of his claim filed with Medicare and of 
the date of the denial of any related claims thereto.  If the 
Veteran does not have such records, the VAMC shall obtain 
directly from the Social Security Administration any related 
documents concerning the asserted claim with Medicare for 
treatment on July 1, 2007.  Under 38 U.S.C.A § 5103A(c)(3), 
VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The VAMC shall provide appropriate 
information as to whether the Veteran has 
any service-connected disabilities, and if 
so, such disabilities must be identified.

2.  The VAMC shall contact the Veteran and 
request that he provide evidence of his 
claim filed with Medicare for payment of 
services rendered by Radiology Associates 
of Ithaca and Cayuga Emergency Physicians, 
LLC, on July 1st, 2007, and of the date of 
the denial of any related claims thereto.  
If the Veteran does not have such records, 
the VAMC shall obtain such records 
directly from the Social Security 
Administration.  All efforts to obtain 
such records must be set forth in the 
Veteran's file.

3.  The VAMC will then review the 
Veteran's file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The VAMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


